BLATOHFORD. District Judge.
I am not furnished with the copy of the judgment record in the suit in the state court, which was put in evidence before the referee, but I assume that the facts set up in the answers-put in, in this court, by Wettstein and Meyer, are true, and that the papers annexed to those answers are authentic. If this be so. it is apparent that tlie state court, acquired jurisdiction of the persons of tlie three co-partners and of their co-partnership property, before the proceedings in bankruptcy were instituted. Those proceedings were not instituted by creditors, and the ground alleged for an adjudication is merely insolvency. Tibs being so. an adjudication as to-Wettstein 'ánd Meyer must be refused.